[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]JUDGEMENT
The plaintiff brings this action to collect moneys due pursuant to written contracts. The plaintiff produced contracts signed by the defendant in 1992, 1993 and 1994. The sum due on the contracts was $11,796.66. The defendant offered a letter to him, dated August 16, 1993, making demand of the defendant for CT Page 8057 the sum of $3,176.57.
The issues are found for the plaintiff. The court awards $600.00 to the plaintiff pursuant to terms of the contract. The plaintiff is allowed  costs.
Robert P. Burns Judge Trial Referee